Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
22nd day of May, 2007 (the “Effective Date”), by and between Willdan
Group, Inc., a Delaware corporation (“Company”), and Marc Tipermas, an
individual (“Employee”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.       Company desires to employ Employee to carry out the duties and
responsibilities described below on the terms and conditions hereinafter set
forth.

 

B.       Employee desires to accept such employment on such terms and
conditions.

 

C.       This Agreement shall govern the employment relationship between
Employee and Company from and after the Effective Date and supersedes all
previous agreements with respect to such relationship.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Retention and Duties.

 

1.1      Retention.  Company hereby hires, engages and employs Employee for the
Employment Period, as defined in Section 2, on the terms and conditions set
forth in this Agreement. Employee hereby accepts and agrees to such hiring,
engagement and employment, on the terms and conditions so set forth.

 

1.2      Duties.  During the Employment Period, Employee shall hold the title of
President — National Programs. Employee shall be charged with assisting the
President and CEO in establishing a nationwide presence for the Company, both
through expansion into federal services and expanding the Company’s core
business in providing municipal outsource services and assisting in building the
Company’s business development process. Employee shall identify potential
federal services acquisition targets and assist in pursuing opportunities for
expansion through organic growth. Once the Company acquires a firm providing
federal services, Employee’s primary responsibility will be management of the
acquisition and other federal services provided by the Company, while continuing
to assist in growing the Company’s core business. Employee’s duties may include
serving as President and/or CEO of the acquisition. Additionally, Employee shall
perform such other duties as may be assigned by the President and CEO.

 

1.3      No Other Employment; Minimum Time Commitment.  During the Employment
Period, Employee shall both (i) devote substantially all of Employee’s business

 

1

--------------------------------------------------------------------------------


 

time, energy and skill to the performance of Employee’s duties for Company, and
(ii) hold no other employment. Employee’s service on the boards of directors (or
similar body) of other business entities, or the provision of other services
thereto, is subject to the prior written approval of the Board, which may not be
unreasonably withheld. Company shall have the right to require Employee to
resign from any board or similar body on which he may then serve if the Board
reasonably determines that Employee’s service on such board or body interferes
with the effective discharge of Employee’s duties and responsibilities to
Company or that any business related to such service is then in competition with
any business of Company or any of its affiliates, successors or assigns. Nothing
in this Section 1.3 shall be construed as preventing Employee from engaging in
the investment of his personal assets. Notwithstanding the foregoing, Employee
may provide outside consulting services with the prior consent of Company’s
Board.

 

1.4      No Breach of Contract.  Employee represents to Company that: (i) the
execution and delivery of this Agreement by Employee and Company and the
performance by Employee of Employee’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any other agreement or policy
to which Employee is a party or otherwise bound; (ii) Employee has no
information (including, without limitation, confidential information and trade
secrets) relating to any other person or entity which would prevent, or be
violated by, Employee entering into this Agreement or carrying out his duties
hereunder; and (iii) Employee is not bound by any confidentiality, trade secret
or similar agreement with any other person or entity.

 

1.5      Location.  Employee’s principal place of employment shall be in
Washington, D.C. area within 25 miles of the downtown area. Employee further
acknowledges that he will be required to travel from time to time in the course
of performing his duties for Company.

 

2.                                      Employment Period.  The “Employment
Period” shall commence on the Effective Date and end December 31, 2008 (the
“Termination Date”). Following the Employment Period, Employee’s employment
shall continue on an “at-will” basis. Such continued employment shall be subject
to the terms of this Agreement. Should Employee’s employment be terminated by
Company during the Employment Period, without Cause or the Employee resigns for
good reason, Employee shall be paid, as full severance benefits, Base Salary for
the full Employment Period together with an additional six (6) months of Base
Salary. Should Employee’s employment be terminated by Company after the
Employment Period without Cause, or the employee resigns for good reason,
Employee shall be paid a severance of six (6) months Base Salary. All
compensation paid by Company to Employee due to termination shall be paid in
bi-weekly installments on the same schedule as regular employees of the Company
are paid, however, Employee shall not continue to be entitled to any other
benefits or accruals that are provided to regular employees, except health
benefits, which shall be provided and paid out through the employment period and
during the period when severance payments are being paid. Additionally, Employee
shall be entitled to COBRA benefits at his own expense commencing at the
conclusion of the severance period. In the event that Employee’s employment is
terminated by Employee for other than good reason, all compensation shall cease
on the effective date of employment and Employee shall not be entitled to any
severance benefits. Notwithstanding the foregoing, the Employment Period is
subject to earlier termination as provided below in this Agreement. No
termination shall be considered a breach of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

3.1      Base Salary.  Employee’s base salary (the “Base Salary”) shall be paid
in accordance with Company’s regular payroll practices in effect from time to
time (presently bi-weekly), but not less frequently than in monthly
installments. Employee’s Base Salary through May 31, 2008, shall be at an
annualized rate of Two Hundred and Twenty Thousand Dollars ($220,000).
Thereafter, President/CEO will review Employee’s Base Salary at least annually
and may increase, but not decrease, Employee’s Base Salary from the rate then in
effect, based on such review.

 

3.2      Incentive Bonus.  During the Employment Period, Employee shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”), determined
annually by the President/CEO on the basis of individual and Company performance
objectives mutually agreed upon by the President/CEO and Employee. For the
period through May 31, 2008, Employee’s Incentive Bonus amount shall be a
minimum of Twenty-Five Thousand Dollars ($25,000) up to a maximum of 100% of
Employee’s base salary. For each year thereafter, the Incentive Bonus may range
from nothing up to 100% of Employee’s annual Base Salary. In each case, payment
of Employee’s Incentive Bonus is contingent on Employee’s continued employment
with Company through the last day of the 12-month period covered by the bonus,
except that payment will be made on a prorated basis if termination is by the
Company without cause or by Employee with good reason, so long as termination is
in the second half of the period used for determining the bonus, and only if the
performance objectives are achieved on a prorated basis.

 

3.3      Stock Option Grant.  Company has approved the grant to Employee, as of
the Effective Date, of an option to purchase 25,000 shares of Company’s common
stock (“Common Stock”) at an exercise price per share equal to the closing price
of a share of the Common Stock on the Effective Date (the “Option”). The Option
is intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), to
the maximum extent possible within the limitations of the Code. The Option will
vest in substantially equal annual installments over the three-year period
following the date of grant. The vesting of each installment of the Option will
occur only if Employee remains continuously employed with Company through the
respective vesting dates, except that the option will vest entirely and
immediately if the employee is terminated without cause or resigns for Good
Reason. The maximum term of the Option is ten (10) years from the date of grant
of the Option, subject to earlier termination upon the termination of Employee’s
employment with Company, a change in control of Company and similar events. In
the event there is a change in control of Company during Employee’s employment,
all Options that have not already vested shall immediately vest. The Option has
been granted under the Willdan Group, Inc. 2006 Stock Incentive Plan (the
“Plan”), a copy of which has been provided to Employee, is subject to the
approval by the Company’s shareholders of the Plan, and is subject to such
further terms and conditions as set forth in a written stock option agreement to
be entered into by Company and Employee to evidence the Option (the “Option
Agreement”). Such Option Agreement shall be in substantially the form attached
hereto as Exhibit A. Notwithstanding the foregoing provisions of this
Section 3.3, the grant of the Option is subject to approval by the Company’s
Compensation Committee and Board of Directors and approval of the Plan by
Company’s stockholders at Company’s next annual meeting.

 

3

--------------------------------------------------------------------------------


 

3.4      Stock Purchases.  Employee shall be provided an opportunity to
participate in such other stock purchase plans as may be established by the
Company’s Board of Directors.

 

4.                                 Benefits.

 

4.1      Retirement, Welfare and Fringe Benefits.  During the Employment Period,
Employee shall be entitled to participate in all employee pension and welfare
benefit plans and fringe benefit plans and programs made available by Company to
Company’s employees generally, in accordance with the eligibility and
participation provisions of such plans and as such plans or programs may be in
effect from time to time. Employee shall participate in Company’s long term
disability policy.

 

4.2      Reimbursement of Business Expenses.  During the Employment Period,
Employee is authorized to incur and shall be reimbursed for all reasonable
business expenses in carrying out Employee’s duties for Company under this
Agreement, subject to Company’s expense reimbursement policies (including,
without limitation, any policies concerning proper documentation of such
expenses) in effect from time to time.

 

4.3      Paid and Other Leave.  During the Employment Period, Employee shall
accrue and be entitled to take paid leave in accordance with Company’s leave
policies in effect from time to time. Employee shall also be entitled to all
holiday and leave pay generally available to other highly compensated Employees
of Company. Employee shall accrue 25 days per year towards the paid leave bank.

 

4.4      Automobile Expenses.  During the Employment Period, the Company shall
provide Employee with an automobile allowance of $500 per month. This is
provided in lieu of any and all other reimbursements for automobile expenses,
except for automobile rental for out-of-town business related travel.

 

5.                                 Termination.

 

5.1      Termination by Company.  Employee’s employment by Company, and the
Employment Period, may be terminated at any time by Company: (i) with Cause (as
defined in Section 5.5), or (ii) with no less than thirty (30) days advance
notice to Employee, without Cause, or (iii) in the event of Employee’s death, or
(iv) in the event that the Board determines in good faith that Employee has a
Disability (as defined in Section 5.5).

 

5.2      Termination by Employee.  Employee’s employment by Company, and the
Employment Period, may be terminated by Employee with no less than fourteen (14)
days advance notice to Company; provided, however, that in the case of a
termination for Good Reason, Employee may provide immediate written notice if
Company fails to, or cannot, reasonably cure the event that constitutes Good
Reason.

 

5.3      Benefits Upon Termination.  If Employee’s employment by Company is
terminated during the Employment Period for any reason by Company or by Employee
(in any case, the date that Employee’s employment by Company terminates is
referred to as the “Severance Date”), Company shall have no further obligation
to make or provide to Employee, and Employee shall have no further right to
receive or obtain from Company, any payments or benefits except as follows:

 

4

--------------------------------------------------------------------------------


 

(a)        Company shall pay Employee (or, in the event of his death, Employee’s
estate) any Accrued Obligations (as defined in Section 5.5);

 

(b)        If, during the Employment Period (but not upon the expiration of the
Employment Period or at any time thereafter), Employee’s employment with Company
terminates as a result of an Involuntary Termination (as defined in
Section 5.5), Company shall continue to pay Employee (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions and
subject to the release requirement of Section 5.4, an amount equal to his Base
Salary at the annual rate in effect on the Severance Date for the period
commencing on the Severance Date and ending on the Termination Date (the
“Severance Period”), such payments to be made in equal installments on a
bi-weekly basis. In addition, Company shall pay the cost of Employee’s premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Employee (and, if applicable, Employee’s eligible dependents) as in
effect immediately prior to the Severance Date, provided that Company’s
obligation to make any payment pursuant to this sentence shall cease upon the
first to occur of the date Employee becomes eligible for medical coverage with
another employer or the last day of the Severance Period.

 

Notwithstanding the foregoing provisions of this Section 5.3, if Employee
breaches his obligations under Section 7 or 8 of this Agreement at any time,
from and after the date of such breach, Employee will no longer be entitled to,
and Company will no longer be obligated to pay, any remaining unpaid portion of
any benefits provided in Section 5.3(b).

 

The foregoing provisions of this Section 5.3 shall not affect: (i) Employee’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Company welfare benefit
plan; (ii) Employee’s rights under COBRA to continue participation in medical,
dental, hospitalization and life insurance coverage; or (iii) Employee’s receipt
of benefits otherwise due in accordance with the terms of Company’s 401(k) plan
(if any). In no event shall Company’s obligations to Employee exceed the sum of
the Accrued Obligations, the benefits provided in Section 5.3(b) and the
benefits contemplated by this paragraph, regardless of the manner of Employee’s
termination.

 

5.4                               Release; Exclusive Remedy.

 

(a)        This Section 5.4 shall apply notwithstanding anything else contained
in this Agreement or any stock option, restricted stock or other equity-based
award agreement to the contrary. As a condition precedent to any Company
obligation to Employee pursuant to Section 5.3(b) or any obligation to
accelerate vesting of any equity-based award in connection with the termination
of Employee’s employment, Employee shall, upon or promptly following his last
day of employment with Company, provide Company with a valid, executed general
release agreement in a form acceptable

 

5

--------------------------------------------------------------------------------


 

to Company, and such release agreement shall have not been revoked by Employee
pursuant to any revocation rights afforded by applicable law. Company shall have
no obligation to make any payment to Employee pursuant to Section 5.3(b) (or
otherwise accelerate the vesting of any equity-based award in the circumstances
as otherwise contemplated by the applicable award agreement) unless and until
the release agreement contemplated by this Section 5.4 becomes irrevocable by
Employee in accordance with all applicable laws, rules and regulations.

 

(b)        Employee agrees that the general release agreement described in
Section 5.4(a) will require that Employee acknowledge, as a condition to the
payment of any benefits under Section 5.3(b), that the payments contemplated by
Section 5.3(b) (and any applicable acceleration of vesting of an equity-based
award in accordance with the terms of such award in connection with the
termination of Employee’s employment) shall constitute the exclusive and sole
remedy for any termination of his employment, and Employee will be required to
covenant, as a condition to receiving any such payment (and any such accelerated
vesting), not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment. Company and Employee acknowledge and
agree that there is no duty of Employee to mitigate damages under this
Agreement. All amounts paid to Employee pursuant to Section 5.3 shall be paid
without regard to whether Employee has taken or takes actions to mitigate
damages.

 

5.5                               Defined Terms.

 

(a)                        As used herein, “Accrued Obligations” means:

 

(i)         any Base Salary that had accrued but had not been paid (including
accrued and unpaid vacation time) on or before the Severance Date; and

 

(ii)        any Incentive Bonus payable pursuant to Section 3.2 earned by
Employee with respect to any bonus period ending prior to the Severance Date, to
the extent such bonus has not been paid as of the Severance Date; and

 

(iii)       any reimbursement due to Employee pursuant to Section 4.2 for
expenses incurred by Employee on or before the Severance Date.

 

(b)                       As used herein, “Cause” shall mean, as reasonably
determined by the Board (excluding Employee, if he is then a member of the
Board), (i) any act of personal dishonesty taken by Employee in connection with
his responsibilities as an employee of Company which is intended to result in
substantial personal enrichment of Employee and is reasonably likely to result
in material harm to Company, (ii) Employee’s commission of a felony, (iii) a
willful act by Employee which constitutes misconduct and is materially injurious
to Company, or (iv) continued willful violations by Employee of Employee’s
obligations to Company after there has been delivered to Employee a written
demand for performance from Company which describes the basis for Company’s
belief that Employee has willfully violated his obligations to Company. Failure
to achieve Company or individual performance objectives shall not be considered
“cause” for the purposes of this section.

 

6

--------------------------------------------------------------------------------


 

(c)      As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board and verified by Employee’s receipt
of long term disability benefits under the Company’s long term disability
policy, renders Employee unable to perform the essential functions of his
employment with Company, even with reasonable accommodation that does not impose
an undue hardship on Company, for more than 180 days in any 12-month period,
unless a longer period is required by federal or state law, in which case that
longer period would apply.

 

(d)      As used herein, “Good Reason” shall mean the occurrence of any of the
following without Employee’s express written consent: (i) a material reduction
of Employee’s duties, position or responsibilities relative to Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of Employee from such duties, position and
responsibilities; (ii) a reduction by Company of Employee’s Base Salary or
Incentive Bonus opportunity as in effect immediately prior to such reduction;
(iii) a material reduction by Company in the kind or level of employee benefits
to which Employee is entitled immediately prior to such reduction with the
result that Employee’s overall benefits package is materially reduced; (iv) the
relocation of Employee to a facility or a location more than fifty (50) miles
from Rockville, MD;(v) a change in control of the Company, (vi) termination,
resignation, disability, or death of the President/CEO, Thomas Brisbin;
(vii) failure to assign Employee management responsibility for a federal
services acquisition pursuant to Section 1.2, Duties, of this Agreement; or
(viii) failure to grant Employee an option to purchase 25,000 shares of
Company’s common stock pursuant to Section 3.3, Stock Option Grant, of this
agreement, and failure to grant Employee two (2) additional ten (10) year
options to purchase a minimum of 25,000 shares (a minimum of 50,000 total
additional shares) of the Company’s stock, the first no later than June 1, 2008
and the second no later than June 1, 2009, provided that Good Reason shall not
exist pursuant to clauses (d)(i) through (d)(viii) above unless Employee shall
have first provided written notice to Company of the circumstances giving rise
to such claim of Good Reason and Company shall have failed to reasonably cure
such circumstances promptly upon (and in no event more than 30 days after) its
receipt of such notice; further provided that any notice of termination for Good
Reason must be made not later than 180 days after the circumstances giving rise
to such claim of Good Reason are first known to exist (or first reasonably
should have been known to exist) by Employee. Events constituting Good Reason
shall not be considered a default or breach of this Agreement by Company.

 

(e)      As used herein, “Involuntary Termination” shall mean a termination of
Employee’s employment by Company without Cause or by Employee for Good Reason.
For purposes of this Agreement, the term Involuntary Termination shall not
include a termination of Employee’s employment due to Employee’s death or
Disability.

 

5.6.     Notice of Termination.  Any termination of Employee’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

7

--------------------------------------------------------------------------------


 

5.7          Limitation on Benefits.

 

(a)           Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Employee under any
other Company plan or agreement (such payments or benefits are collectively
referred to as the “Benefits”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Benefits shall be reduced (but not below zero) if and
to the extent that a reduction in the Benefits would result in Employee
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if Employee received all
of the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”). Unless Employee shall have given prior written notice
specifying a different order to Company to effectuate the Limited Benefit
Amount, Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by Employee pursuant to
the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Employee’s rights and entitlements to
any benefits or compensation.

 

(b)           A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
Company (the “Accounting Firm”) at Company’s expense. The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Company and Employee within five
(5) days of the date of termination of Employee’s employment, if applicable, or
such other time as requested by Company or Employee (provided Employee
reasonably believes that any of the Benefits may be subject to the Excise Tax),
and if the Accounting Firm determines that no Excise Tax is payable by Employee
with respect to any Benefits, it shall furnish Employee with an opinion
reasonably acceptable to Employee that no Excise Tax will be imposed with
respect to any such Benefits. Unless Employee provides written notice to Company
within ten (10) days of the delivery of the Determination to Employee that he
disputes such Determination, the Determination shall be binding, final and
conclusive upon Company and Employee.

 

6.             Confidentiality, Proprietary Information; Inventions and
Developments.

 

6.1          Company Information.  Employee agrees to hold in strictest
confidence, and not to use or disclose, except for the benefit of Company, to
any person, firm or corporation, any Confidential Information of Company or any
of its affiliates (Company and its affiliates are referred to, collectively, as
the “The Company Group”). “Confidential Information” means any of The Company
Group proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, products, services, customer lists and
customers

 

8

--------------------------------------------------------------------------------


 

(including, but not limited to, customers of The Company Group on whom Employee
calls or with whom Employee becomes acquainted during the Employment Term),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering data, hardware configuration information,
marketing, financial or other business information which are (a) disclosed to
Employee by The Company Group either directly or indirectly in writing, orally
or by drawings or observation of parts or equipment, or (b) developed by
Employee on behalf of The Company Group. All inventions and developments on the
part of Employee during the Employment Term shall be “works for hire” on behalf
of The Company Group and shall be the sole property of The Company Group.
Confidential Information does not include any of the foregoing items which has
become publicly known or made generally available through no wrongful act of
Employee or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.

 

6.2          Former Employer Information.  Employee will not, during the
Employment Term improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
Employee will not bring onto the premises of Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

 

6.3          Third Party Information.  Employee recognizes that The Company
Group has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on The Company Group’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
Employee’s work for the Company consistent with The Company Group’s agreement
with such third party.

 

7.             Protective Covenant.  Employee acknowledges and recognizes the
highly competitive nature of the businesses of Company, the amount of sensitive
and confidential information involved in the discharge of Employee’s position
with Company, and the harm to Company that would result if such knowledge or
expertise was disclosed or made available to a competitor. Based on that
understanding, Employee hereby expressly agrees that he will not, directly or
indirectly, at any time during the Employment Period and for a period of six
(6) months thereafter, (i) engage in any business for Employee’s own account or
otherwise derive any personal benefit from any business that competes directly
with the business of The Company Group, (ii) enter the employ of, or render any
services to, any person engaged in any business that competes directly with the
business of any entity within The Company Group, or (iii) acquire a financial
interest in any person engaged in any business that competes directly with the
business of any entity within The Company Group as an individual, partner,
member, shareholder, officer, director, principal, agent, trustee or consultant.
For purposes of this Agreement, businesses in competition with The Company Group
shall include, without limitation, businesses which any entity within The
Company Group conducts operations as of Employee’s Severance Date, and any
businesses that any entity within The Company Group has specific and
realistically achievable plans to conduct operations in the future and as to
which Employee is aware of such planning, whether or not such businesses have or
have not as of the Severance Date commenced operations. Notwithstanding the
foregoing, Employee may, directly or indirectly, own, solely as an investment,
securities of any person which are publicly traded on

 

9

--------------------------------------------------------------------------------


 

a national or regional stock exchange or on an over-the-counter market if
Employee (i) is not a controlling person of, or a member of a group which
controls, such person, and (ii) does not, directly or indirectly, beneficially
own more than five percent (5%) or more of any class of securities of such
person. In addition, subject to approval by the Board, Employee shall be
entitled to purchase securities of a business in competition with The Company
Group if such securities are offered to investors irrespective of any employment
or other participation in such business by the investor.

 

8.             Anti-Solicitation.

 

8.1          Business Relationships.  Employee agrees that during the Employment
Period and for a period of six (6) months thereafter, Employee will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner or participant in any business,
influence or attempt to influence existing or realistically prospective
customers, vendors, suppliers, joint venturers, associates, consultants, agents,
or partners of The Company Group, either directly or indirectly, to divert their
business away from The Company Group, to any individual, partnership, firm,
corporation or other entity then in competition with the business of any entity
within The Company Group, and Employee will not otherwise materially interfere
with any business relationship of any entity within The Company Group.

 

8.2          Employees.  Employee agrees that during the Employment Period and
for a period of one (1) year thereafter, Employee will not, directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner of or participant in any business, solicit
(or assist in soliciting) any person who is then, or at any time within six
(6) months prior thereto was, an employee of an entity within The Company Group
who earned annually $25,000 or more as an employee of such entity during the
last six (6) months of his or her own employment to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in The Company Group.

 

9.             Acknowledgements; Remedies.  Employee represents that he (i) is
familiar with the foregoing covenants not to compete and not to solicit set
forth in Sections 7 and 8, (ii) is fully aware of his obligations hereunder,
(iii) agrees to the reasonableness of the length of time, scope and geographic
coverage of the foregoing covenants not to compete and not to solicit, and
(iv) agrees that such covenants are necessary to protect Company’s confidential
and proprietary information, good will, stable workforce, and customer
relations. Employee agrees that a breach of any of the foregoing covenants in
Sections 7 and 8 would cause immediate and irreparable harm to Company that
would be difficult or impossible to measure, and that damages to Company for any
such injury would therefore be an inadequate remedy for any such breach.
Accordingly, Employee agrees that if Employee breaches any term of any of the
covenants set forth in such sections, Company shall be entitled, in addition to
and without limitation upon all other remedies Company may have under this
Agreement, at law or otherwise, to obtain injunctive or other appropriate
equitable relief to restrain any such breach upon a showing by Company of the
legal requirements to obtain such relief.

 

10

--------------------------------------------------------------------------------


 

10.          Required Approvals.  If required by law, this Agreement shall be
subject to prior approval of Company’s Compensation Committee and Board of
Directors.

 

11.          Withholding Taxes.  Notwithstanding anything herein to the
contrary, Company may withhold (or cause there to be withheld, as the case may
be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

12.          Assignment.  This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of Company hereunder.

 

13.          Section Headings; Number and Gender.  The section headings of, and
titles of paragraphs and subparagraphs contained in this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof. As used
herein, where the context requires, the singular shall include the plural, the
plural shall include the singular, and any gender shall include all other
genders.

 

14.          Governing Law.  This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary. Jurisdiction and venue of any action pertaining to
the Agreement shall be in Orange County, California.

 

15.          Severability.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

16.          Entire Agreement.  This Agreement, together with the Option
Agreement, embodies the entire agreement of the parties hereto respecting the
matters within its scope. This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 

11

--------------------------------------------------------------------------------


 

17.          Modifications.  This Agreement may not be amended, modified or
changed, in whole or in part, except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

 

18.          Waiver.  Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

19.          Notices.

 

(a)            All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

 

(i)            if to Company:

 

Willdan Group, Inc.

2401 E. Katella Avenue, Ste. 300

Anaheim, CA 92806

Attn: Board of Directors

 

with a copy to:

 

Robert L. Lavoie, Esq.

LAVOIE, McCAIN & JARMAN

2401 E. Katella Ave., Ste 310

Anaheim, CA 92806

 

(ii)           if to Employee, to the address most recently on file in the
payroll records of Company.

 

(b)            Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 21 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

20.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

 

12

--------------------------------------------------------------------------------


 

21.          Legal Counsel; Mutual Drafting.  Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. Employee agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

22.          Code Section 409A.

 

(a)            It is intended that any amounts payable under this Agreement and
Company’s and Employee’s exercise of authority or discretion hereunder shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) (“Code Section 409A”) so as not to
subject Employee to payment of any interest or additional tax imposed under Code
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, the Agreement shall be
modified to avoid such additional tax yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Employee.

 

(b)            Notwithstanding any provision of this Agreement to the contrary,
if Employee is a “specified employee” as defined in Code Section 409A, Employee
shall not be entitled to any payments upon a termination of his employment until
the earlier of (i) the date which is six (6) months after his termination of
employment for any reason other than death, or (ii) the date of Employee’s
death. Furthermore, with regard to any benefit to be provided upon a termination
of employment, to the extent required by Code Section 409A, Employee shall pay
the premium for such benefit during the aforesaid period and be reimbursed by
the Corporation therefor promptly after the end of such period. Any amounts
otherwise payable to Employee following a termination of his employment that are
not so paid by reason of this Section 24(b) shall be paid as soon as practicable
after the date that is six (6) months after the termination of Employee’s
employment (or, if earlier, the date of Employee’s death). The provisions of
this Section 24(b) shall only apply if, and to the extent, required to comply
with Code Section 409A.

 

IN WITNESS WHEREOF, Company and Employee have executed this Agreement as of the
Effective Date.

 

“COMPANY”

 

“EMPLOYEE”

 

 

 

Willdan Group, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

/s/ Marc Tipermas

 

Thomas D. Brisbin

 

Marc Tipermas

 

President

 

 

 

13

--------------------------------------------------------------------------------